Case 2:20-cv-02850-DSF-PVC Document 8 Filed 05/12/20 Page 1 of 2 Page ID #:81



  1
                                                                                       JS-6
  2
  3
  4
  5
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11   WILLIAM A. MASTERS, II,                         Case No. CV 20-02850 DSF (PVCx)
 12                        Plaintiff,
                                                      ORDER DISMISSING ACTION
 13          v.
 14   UNITED NATIONS, et al.,
 15                        Defendants.
 16
 17          Plaintiff William A. Masters, II, a pro se California resident, purports to bring this
 18   civil action on behalf of Exxon-Mobil under Federal Rule of Civil Procedure 23.1. (Dkt.
 19   1, Complaint at 3) (original pagination). On April 8, 2020, the Court denied Plaintiff’s
 20   request to proceed in forma pauperis on the ground that a representative shareholder in a
 21   derivative action must be represented by counsel. (Dkt. 7) (citing, inter alia, Simon v.
 22   Hartford Life, Inc., 546 F.3d 661, 665 (9th Cir. 2008); Phillips v. Tobin, 548 F.2d 408,
 23   415 (2d Cir. 1976)). Plaintiff was cautioned that this action would be dismissed within
 24   thirty days unless he obtained representation and appeared through counsel.
 25   \\
 26   \\
 27   \\
 28   \\
Case 2:20-cv-02850-DSF-PVC Document 8 Filed 05/12/20 Page 2 of 2 Page ID #:82



  1         The Court’s deadline has passed and the docket does not reflect that Plaintiff has
  2   secured counsel. Accordingly, this action is dismissed without prejudice.
  3
  4         IT IS SO ORDERED.
  5   DATED: May 12, 2020
  6                                            Honorable Dale S. Fischer
                                               UNITED STATES DISTRICT JUDGE
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                  2
